DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The foreign priority application No. 10-2019-0052571 filed on May 03, 2019 has been received and it is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11-14, 16, 17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 10, 13, and 14 of copending Application No. 16/460,779 (US 2020/0014027) in view of Tokune et al. (US 2018/0145333).
The copending Application No. 16/460,779 claims a rechargeable lithium battery comprising:
-a negative electrode comprising a negative current collector, a negative active material layer, and a negative functional layer in the negative active material layer; and
-a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive current collector, wherein the negative functional layer comprises flake-shaped polyethylene particles and the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound represented by Chemical Formula 1: LiaFe1-xMxPO4, wherein 0.90≤a≤1.8, 0≤x≤0.7, and M may be Co or Ni (claim 1).
The copending Application No. 16/460,779 fails to claim that the positive active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include carbon nanotubes in the positive active material layer of the copending Application No. 16/460,779, in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the rechargeable lithium battery of copending Application No. 16/460,779 modified by Tokune is equivalent to the rechargeable lithium battery in claims 1 and 2 of the instant application.
The copending Application No. 16/460,779 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1 to 8 m (claim 2), same as in claim 14 of the instant application.
The copending Application No. 16/460,779 further claims that the flake-shaped polyethylene particles have a thickness of 0.2 to 4m (claim 4), same as in claim 16 of the instant application.
The copending Application No. 16/460,779 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 5), same as in claim 17 of the instant application.
The copending Application No. 16/460,779 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 6), same as in claim 19 of the instant application.
The copending Application No. 16/460,779 further claims that the negative functional layer has a thickness of 1 to 10m (claim 8), same as in claim 20 of the instant application.
The copending Application No. 16/460,779 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 12), same as in claim 10 of the instant application.
The copending Application No. 16/460,779 further claims that the first positive active material is included in the positive active material layer and the second positive active material is included in at least one selected from the positive active material layer and the positive functional layer (claim 13), same as in claim 11 of the instant application.
The copending Application No. 16/460,779 further claims that the second positive active material is LiFePO4 (claim 14), same as in claim 13 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, and 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-17 of copending Application No. 16/862,779 (US 2020/0350574) in view of Tokune et al. (US 2018/0145333).
The copending Application No. 16/862,779 claims a rechargeable lithium battery comprising:
-a negative electrode comprising a negative current collector, a negative active material layer, and a negative functional layer in the negative active material layer; and
-a positive electrode comprising a positive electrode current collector and a positive active material layer on the positive current collector, wherein the negative functional layer comprises flake-shaped polyethylene particles and the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound represented by Chemical Formula 1: LiaFe1-x1Mx1PO4, wherein 0.90≤a≤1.8, 0≤x1≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 1).
The copending Application No. 16/862,779 fails to claim that the positive active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include carbon nanotubes in the positive active material layer of the copending Application No. 16/862,779, in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the rechargeable lithium battery of copending Application No. 16/862,779 modified by Tokune is equivalent to the rechargeable lithium battery in claims 1 and 2 of the instant application.
The copending Application No. 16/862,779 further claims that the first positive active material and the second positive active material are included in a weight ratio of about 97:3 to about 80:20 (claim 6), same as in claim 9 of the instant application.
The copending Application No. 16/862,779 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 7), same as in claim 10 of the instant application.
The copending Application No. 16/862,779 further claims that the first positive active material is included in the positive active material layer and the second positive active material is included in at least one selected from the positive active material layer and the positive functional layer (claim 8), same as in claim 11 of the instant application.
The copending Application No. 16/862,779 further claims first positive active materials (claim 9), same as in claim 12 of the instant application.
The copending Application No. 16/862,779 further claims that the second positive active material is LiFePO4 (claim 10), same as in claim 13 of the instant application.
The copending Application No. 16/862,779 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1 to 8 m (claim 11), same as in claim 14 of the instant application.
The copending Application No. 16/862,779 further claims that a ratio of the long axis length relative to the short axis length of the flake-shaped polyethylene particles is about 1 to about 5 (claim 12), same as in claim 15 of the instant application.
The copending Application No. 16/862,779 further claims that the flake-shaped polyethylene particles have a thickness of 0.2 to 4m (claim 13), same as in claim 16 of the instant application.
The copending Application No. 16/862,779 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 14), same as in claim 17 of the instant application.
The copending Application No. 16/862,779 further claims that a sum weight of the flake-shaped polyethylene particles and the inorganic particles over a weight of the binder is about 80:20 to about 99:1 by weight (claim 15), same as in claim 18 of the instant application.
The copending Application No. 16/862,779 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 16), same as in claim 19 of the instant application.
The copending Application No. 16/862,779 further claims that the negative functional layer has a thickness of 1 to 10m (claim 17), same as in claim 20 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, and 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 13-18 of copending Application No. 16/863,679 (US 2020/0350632) in view of Tokune et al. (US 2018/0145333).
The copending Application No. 16/863,679 claims a rechargeable lithium battery comprising:
-a negative electrode comprising a negative active material layer, and a negative functional layer in the negative active material layer; and
-a positive electrode comprising a positive active material layer on the positive current collector, wherein the negative functional layer comprises flake-shaped polyethylene particles and the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound represented by Chemical Formula 1: LiaFe1-x1Mx1PO4, wherein 0.90≤a≤1.8, 0≤x1≤0.7, and M is Mn, Co, Ni, or a combination thereof (claims 1 and 13).
The copending Application No. 16/863,679 fails to claim that the positive active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include carbon nanotubes in the positive active material layer of the copending Application No. 16/863,679, in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the rechargeable lithium battery of copending Application No. 16/863,679 modified by Tokune is equivalent to the rechargeable lithium battery in claims 1 and 2 of the instant application.
The copending Application No. 16/863,679 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1 to 8 m (claim 5), same as in claim 14 of the instant application.
The copending Application No. 16/863,679 further claims that a ratio of the long axis length relative to the short axis length of the flake-shaped polyethylene particles is about 1 to about 5 (claim 6), same as in claim 15 of the instant application.
The copending Application No. 16/863,679 further claims that the flake-shaped polyethylene particles have a thickness of 0.2 to 4m (claim 7), same as in claim 16 of the instant application.
The copending Application No. 16/863,679 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 8), same as in claim 17 of the instant application.
The copending Application No. 16/863,679 further claims that a sum weight of the flake-shaped polyethylene particles and the inorganic particles over a weight of the binder is about 80:20 to about 99:1 by weight (claim 9), same as in claim 18 of the instant application.
The copending Application No. 16/863,679 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 10), same as in claim 19 of the instant application.
The copending Application No. 16/863,679 further claims first positive active materials (claim 14), same as in claim 12 of the instant application.
The copending Application No. 16/863,679 further claims that the second positive active material is LiFePO4 (claim 15), same as in claim 13 of the instant application.
The copending Application No. 16/863,679 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 16), same as in claim 10 of the instant application.
The copending Application No. 16/863,679 further claims that the first positive active material is included in the positive active material layer and the second positive active material is included in at least one selected from the positive active material layer and the positive functional layer (claim 17), same as in claim 11 of the instant application.
The copending Application No. 16/863,679 further claims that the first positive active material and the second positive active material are included in a weight ratio of about 97:3 to about 80:20 (claim 18), same as in claim 9 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 9-17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9-12, and 14-17 of copending Application No. 16/864,294 (US 2020/0350557) in view of Tokune et al. (US 2018/0145333).
The copending Application No. 16/864,294 claims a rechargeable lithium battery comprising:
-a negative electrode comprising a negative current collector, a negative active material layer, and a negative functional layer in the negative active material layer; and
-a positive electrode comprising a positive current collector, a positive active material layer on the positive current collector, wherein the negative functional layer comprises flake-shaped polyethylene particles and the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound represented by Chemical Formula 1: LiaFe1-x1Mx1PO4, wherein 0.90≤a≤1.8, 0≤x1≤0.7, and M is Mn, Co, Ni, or a combination thereof (claims 1, 11, and 12).
The copending Application No. 16/864,294 fails to claim that the positive active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include carbon nanotubes in the positive active material layer of the copending Application No. 16/864,294, in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the rechargeable lithium battery of copending Application No. 16/864,294 modified by Tokune is equivalent to the rechargeable lithium battery in claims 1 and 2 of the instant application.
The copending Application No. 16/864,294 further claims that at least some of the flake-shaped polyethylene particles have a particle size of 1 to 8 m (claim 4), same as in claim 14 of the instant application.
The copending Application No. 16/864,294 further claims that at least some of the flake-shaped polyethylene particles have a ratio of a length of a long axis to a length of a short axis of about 1:1 to about 5:1 (claim 5), same as in claim 15 of the instant application
The copending Application No. 16/864,294 further claims that the flake-shaped polyethylene particles have a thickness of 0.2 to 4m (claim 6), same as in claim 16 of the instant application.
The copending Application No. 16/864,294 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 7), same as in claim 17 of the instant application.
The copending Application No. 16/864,294 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 9), same as in claim 19 of the instant application.
The copending Application No. 16/864,294 further claims that the negative functional layer has a thickness of 1 to 10m (claim 10), same as in claim 20 of the instant application.
The copending Application No. 16/864,294 further claims first positive active materials (claim 12), same as in claim 12 of the instant application.
The copending Application No. 16/864,294 further claims that the second positive active material is LiFePO4 (claim 14), same as in claim 13 of the instant application.
The copending Application No. 16/864,294 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 15), same as in claim 10 of the instant application.
The copending Application No. 16/864,294 further claims that the first positive active material is included in the positive active material layer and the second positive active material is included in at least one selected from the positive active material layer and the positive functional layer (claim 16), same as in claim 11 of the instant application.
The copending Application No. 16/864,294 further claims that the first positive active material and the second positive active material are included in a weight ratio of about 97:3 to about 80:20 (claim 17), same as in claim 9 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 9-12, and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-8, and 10-15 of copending Application No. 16/864,384 (US 2020/0350567) in view of Tokune et al. (US 2018/0145333).
The copending Application No. 16/864,384 claims a rechargeable lithium battery comprising:
-a negative electrode comprising a negative current collector, a negative active material layer, and a negative functional layer in the negative active material layer; and
-a positive electrode comprising a positive current collector, a positive active material layer on the positive current collector, wherein the negative functional layer comprises flake-shaped polyethylene particles and the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound represented by Chemical Formula 1: LiaFe1-x1Mx1PO4, wherein 0.90≤a≤1.8, 0≤x1≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 1).
The copending Application No. 16/864,384 fails to claim that the positive active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include carbon nanotubes in the positive active material layer of the copending Application No. 16/864,384, in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the rechargeable lithium battery of copending Application No. 16/864,384 modified by Tokune is equivalent to the rechargeable lithium battery in claims 1 and 2 of the instant application.
The copending Application No. 16/864,384 further claims that the first positive active material and the second positive active material are included in a weight ratio of about 97:3 to about 80:20 (claim 3), same as in claim 9 of the instant application.
The copending Application No. 16/864,384 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 6), same as in claim 10 of the instant application.
The copending Application No. 16/864,384 further claims that the first positive active material is included in the positive active material layer and the second positive active material is included in at least one selected from the positive active material layer and the positive functional layer (claim 7), same as in claim 11 of the instant application.
The copending Application No. 16/864,384 further claims first positive active materials (claim 8), same as in claim 12 of the instant application.
The copending Application No. 16/864,384 further claims that at least some of the flake-shaped polyethylene particles have a particle size of 1 to 8 m (claim 4), same as in claim 14 of the instant application.
The copending Application No. 16/864,384 further claims a ratio of a long axis length relative to a short axis length of the flake-shaped polyethylene particles is about 1:1 to about 5:1 (claim 10), same as in claim 15 of the instant application.
The copending Application No. 16/864,384 further claims that the flake-shaped polyethylene particles have a thickness of 0.2 to 4m (claim 11), same as in claim 16 of the instant application.
The copending Application No. 16/864,384 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 12), same as in claim 17 of the instant application.
The copending Application No. 16/864,384 further claims that the flake-shaped polyethylene particles and the inorganic particles have a weight ratio relative to a binder of about 80:20 to about 99:1 (claim 13), same as in claim 18 of the instant application.
The copending Application No. 16/864,384 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 14), same as in claim 19 of the instant application.
The copending Application No. 16/864,384 further claims that the negative functional layer has a thickness of 1 to 10m (claim 15), same as in claim 20 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 9, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19, and 20 of copending Application No. 16/844,914 (US 2021/0074971) in view of Tokune et al. (US 2018/0145333).
The copending Application No. 16/844,914 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer, and a negative functional layer in the negative active material layer; and
-a positive electrode comprising a positive current collector, a positive active material layer on the positive current collector, wherein the negative functional layer comprises flake-shaped polyethylene particles and the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound represented by Chemical Formula 1: LiaFe1-x1Mx1PO4, wherein 0.90≤a≤1.8, 0≤x1≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 16).
The copending Application No. 16/844,914 fails to claim that the positive active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include carbon nanotubes in the positive active material layer of the copending Application No. 16/844,914 in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the rechargeable lithium battery of copending Application No. 16/844,914 modified by Tokune is equivalent to the rechargeable lithium battery in claims 1 and 2 of the instant application.
The copending Application No. 16/844,914 further claims that the flake-shaped polyethylene particles have an average particle diameter (D50) of 1 to 8m (claim 17), same as in claim 14 of the instant application.
The copending Application No. 16/844,914 further claims that the flake-shaped polyethylene particles have a thickness of 0.2 to 4m (claim 19), same as in claim 16 of the instant application.
The copending Application No. 16/844,914 further claims that the first positive active material and the second positive active material are included in a weight ratio of about 97:3 to about 80:20 (claim 20), same as in claim 9 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 9, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 21, and 22 of copending Application No. 16/901,522 (US 2021/0074979) in view of Tokune et al. (US 2018/0145333).
The copending Application No. 16/901,522 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer, and a negative functional layer in the negative active material layer; and
-a positive electrode comprising a positive current collector, a positive active material layer on the positive current collector, wherein the negative functional layer comprises flake-shaped polyethylene particles and the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound represented by Chemical Formula 1: LiaFe1-x1Mx1PO4, wherein 0.90≤a≤1.8, 0≤x1≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 18).
The copending Application No. 16/901,522 fails to claim that the positive active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include carbon nanotubes in the positive active material layer of the copending Application No. 16/901,522 in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the rechargeable lithium battery of copending Application No. 16/901,522 modified by Tokune is equivalent to the rechargeable lithium battery in claims 1 and 2 of the instant application.
The copending Application No. 16/901,522 further claims that the flake-shaped polyethylene particles have an average particle diameter (D50) of 1 to 8m (claim 19), same as in claim 14 of the instant application.
The copending Application No. 16/901,522 further claims that the flake-shaped polyethylene particles have a thickness of 0.2 to 4m (claim 21), same as in claim 16 of the instant application.
The copending Application No. 16/901,522 further claims that the first positive active material and the second positive active material are included in a weight ratio of about 97:3 to about 80:20 (claim 22), same as in claim 9 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 9, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, and 18 of copending Application No. 16/901,527 (US 2021/0074972) in view of Tokune et al. (US 2018/0145333).
The copending Application No. 16/901,527 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer, and a negative functional layer in the negative active material layer; and
-a positive electrode comprising a positive current collector, a positive active material layer on the positive current collector, 
wherein the negative functional layer comprises flake-shaped polyethylene particles and 
the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound represented by Chemical Formula 1: LiaFe1-x1Mx1PO4, wherein 0.90≤a≤1.8, 0≤x1≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 14).
The copending Application No. 16/901,527 fails to claim that the positive active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include carbon nanotubes in the positive active material layer of the copending Application No. 16/901,527 in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the rechargeable lithium battery of copending Application No. 16/901,527 modified by Tokune is equivalent to the rechargeable lithium battery in claims 1 and 2 of the instant application.
The copending Application No. 16/901,527 further claims that the flake-shaped polyethylene particles have an average particle diameter (D50) of 1 to 8m (claim 15), same as in claim 14 of the instant application.
The copending Application No. 16/901,527 further claims that the flake-shaped polyethylene particles have a thickness of 0.2 to 4m (claim 17), same as in claim 16 of the instant application.
The copending Application No. 16/901,527 further claims that the first positive active material and the second positive active material are included in a weight ratio of about 97:3 to about 80:20 (claim 18), same as in claim 9 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 9, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 21, and 22 of copending Application No. 17/014,034 (US 2021/0074975) in view of Tokune et al. (US 2018/0145333).
The copending Application No. 17/014,034 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer, and a negative functional layer in the negative active material layer; and
-a positive electrode comprising a positive current collector, a positive active material layer on the positive current collector, wherein the negative functional layer comprises flake-shaped polyethylene particles and the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound represented by Chemical Formula 1: LiaFe1-x1Mx1PO4, wherein 0.90≤a≤1.8, 0≤x1≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 18).
The copending Application No. 17/014,034 fails to claim that the positive active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include carbon nanotubes in the positive active material layer of the copending Application No. 17/014,034 in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the rechargeable lithium battery of copending Application No. 17/014,034 modified by Tokune is equivalent to the rechargeable lithium battery in claims 1 and 2 of the instant application.
The copending Application No. 17/014,034 further claims that the flake-shaped polyethylene particles have an average particle diameter (D50) of 1 to 8m (claim 19), same as in claim 14 of the instant application.
The copending Application No. 17/014,034 further claims that the flake-shaped polyethylene particles have a thickness of 0.2 to 4m (claim 21), same as in claim 16 of the instant application.
The copending Application No. 17/014,034 further claims that the first positive active material and the second positive active material are included in a weight ratio of about 97:3 to about 80:20 (claim 22), same as in claim 9 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 9, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19, and 20 of copending Application No. 17/014,061 (US 2021/0074980) in view of Tokune et al. (US 2018/0145333).
The copending Application No. 17/014,061 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer, and a negative functional layer in the negative active material layer; and
-a positive electrode comprising a positive current collector, a positive active material layer on the positive current collector, wherein the negative functional layer comprises flake-shaped polyethylene particles and the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound represented by Chemical Formula 1: LiaFe1-x1Mx1PO4, wherein 0.90≤a≤1.8, 0≤x1≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 16).
The copending Application No. 17/014,061 fails to claim that the positive active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include carbon nanotubes in the positive active material layer of the copending Application No. 17/014,061 in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the rechargeable lithium battery of copending Application No. 17/014,061 modified by Tokune is equivalent to the rechargeable lithium battery in claims 1 and 2 of the instant application.
The copending Application No. 17/014,061 further claims that the flake-shaped polyethylene particles have an average particle diameter (D50) of 1 to 8m (claim 17), same as in claim 14 of the instant application.
The copending Application No. 17/014,061 further claims that the flake-shaped polyethylene particles have a thickness of 0.2 to 4m (claim 19), same as in claim 16 of the instant application.
The copending Application No. 17/014,061 further claims that the first positive active material and the second positive active material are included in a weight ratio of about 97:3 to about 80:20 (claim 20), same as in claim 9 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 9, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, and 18 of copending Application No. 17/014,089 (US 2021/0074967) in view of Tokune et al. (US 2018/0145333).
The copending Application No. 17/014,089 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer, and a negative functional layer in the negative active material layer; and
-a positive electrode comprising a positive current collector, a positive active material layer on the positive current collector, wherein the negative functional layer comprises flake-shaped polyethylene particles and the positive active material layer comprises a first positive active material comprising one or more composite oxides of lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound represented by Chemical Formula 1: LiaFe1-x1Mx1PO4, wherein 0.90≤a≤1.8, 0≤x1≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 14).
The copending Application No. 17/014,089 fails to claim that the positive active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include carbon nanotubes in the positive active material layer of the copending Application No. 17/014,089 in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the rechargeable lithium battery of copending Application No. 17/014,089 modified by Tokune is equivalent to the rechargeable lithium battery in claims 1 and 2 of the instant application.
The copending Application No. 17/014,089 further claims that the flake-shaped polyethylene particles have an average particle diameter (D50) of 1 to 8m (claim 15), same as in claim 14 of the instant application.
The copending Application No. 17/014,089 further claims that the flake-shaped polyethylene particles have a thickness of 0.2 to 4m (claim 17), same as in claim 16 of the instant application.
The copending Application No. 17/014,089 further claims that the first positive active material and the second positive active material are included in a weight ratio of about 97:3 to about 80:20 (claim 18), same as in claim 9 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al. (US 2010/0248026) in view of Ueda (JP 2018-106879 with attached machine translation) and in further view of Yamada et al. (US 2002/0004169) and Tokune et al. (US 2018/0145333).
With regard to claims 1, 2, and 15, Hinoki et al. teach a lithium ion secondary battery comprising a negative electrode (130) and a positive electrode (140)(par.0169-181, fig.5 and 6).
The negative electrode (130) comprises a current collector (16), negative electrode active material layers (18) formed on both faces of the current collector (16), and protecting layers (30) formed on each of the negative electrode active material layers (18) (fig.6, par.0171).
The positive electrode (140) comprises a current collector (26) and two positive electrode active material layers (28) formed on both surfaces of the collector (26) (fig.6, par.0172).
The negative electrode (130) and a positive electrode (140) of Hinoki et al. meet the limitations of claim 1 of the instant application.
Hinoki et al. further teach that the protecting layer comprises organic particles (par.0029), and the preferred organic particles are made of polyethylene (par.0031 and par.0034).
Hinoki et al. fail to teach that the polyethylene particles are flake-shaped.
Ueda teaches a negative electrode (1) including an insulating layer (3) disposed on an negative electrode (2) (par.0011, fig.1). The negative electrode (2) includes a negative electrode current collector (20) and a negative electrode mixture layer (21)(par.0014, par.0021, fig.1). The insulating layer (3) comprises polyolefin particles (31)(par.0022), wherein the polyolefin may be polyethylene (PE)(par.0026).
The polyolefin particles have an aspect ratio of about 1.0 to 2.0 (par.0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyethylene particles with an aspect ratio of 1.0 to 2.0 in the protecting layers (30) of Hinoki et al., because the particles are clearly taught by Ueda et al. for protecting/insulating layers for anodes.
Particles with an aspect ratio of 1.0 to 2.0 are flake-shaped particles (see par.0023 of the specification of the instant application), and they meet the limitations of claim 15.
Hinoki et al. teach that the positive electrode active material layers (28) comprises positive electrode active materials (par.0084). The examples of positive electrode active materials include LiCoO2, LiNiO2, LiMPO4, wherein M may be Fe (par.0085).
Hinoki et al. and Ueda fail to specifically teach the claimed mixture of first and second positive active materials.
Yamada et al. teach a lithium ion battery comprising a positive electrode, a negative electrode, and a non-aqueous electrolyte. The positive electrode active material comprises a mixture of LiCoO2 and LiFePO4 (abstract, Samples 1-5 in par.0068-0082).
Yamada et al. further teach that the lithium cell has improved operational stability at elevated temperatures, superior performance against over-discharging (par.0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of LiCoO2 and LiFePO4 in the positive electrode active material layers (28) of Hinoki modified by Ueda, in order to improve the operational stability of the battery at elevated temperatures and the performance against over-discharging.
LiCoO2 meets the limitations of claim 1 for a “first positive active material comprising a composite oxide of cobalt and lithium”.
LiFePO4 meets the limitations of claim 1 for “a second positive active material including a compound of Chemical Formula 1, wherein a=1 and x1=0”.
Hinoki et al. further teach that the positive electrode active material layer may comprise a conductive auxiliary (par.0086), but Hinoki et al., Ueda, and Yamada et al. fail to teach that the positive electrode active material layer comprises carbon nanotubes.
Tokune et al. teach that carbon nanotubes reduce the internal resistance of an electrode mixture layer, wherein carbon nanotubes are used as conductive agent (abstract, par.0022, Example 2 in par.0038 and Comparative Example in par.0050-0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the carbon nanotubes of Tokune et al. in the positive active material layer of Hinoki modified by Ueda and Tamada, in order to improve the conductivity and decrease the internal resistance of the layer.
Tokune et al. teach that the carbon nanotubes may have a length of 100-500 m and a diameter of 10-50 nm (par.0038). These ranges overlap the ranges in claims 1 and 2 of the instant application.
Therefore, the lithium ion secondary battery of Hinoki modified by Ueda, Yamada and Tokune is equivalent to the rechargeable lithium battery in claims 1, 2, and 15 of the instant application.
With regard to claim 8, Hinoki et al. teach that the positive active material layer comprises the positive electrode active material in an amount of 80-98% by mass based on the total amount of the layer (par.0087).
With regard to claim 9, Yamada et al. teach that the positive electrode active material may be a mixture of LiCoO2 and LiFePO4 in a weight ratio of 90:10 (par.0071). This ratio is within the claimed range.
With regard to claim 10, Hinoki et al. teach that a protecting layer (30) may be formed on the positive electrode (par.0180-181). Fig. 6 shows clearly that a protective layer is formed on the active material layer.
Therefore, a protective layer (30) applied to the positive electrode it will be applied on top of the positive active material layer.
With regard to claim 11, the positive electrode active material is comprised in the positive electrode active material layer (see par.0172 of Hinoki et al.).
With regard to claim 12, LiCoO2 meets the claim limitations.
With regard to claim 13, LiFePO4 meets the claim limitations.
With regard to claim 14, Hinoki et al. teach that the average particle size (D50) of the organic particles is 0.10 to 4 m (par.0107). This range overlaps the claimed range.
With regard to claim 17, Hinoki et al. teach that the protective layer (30) comprises inorganic particles and a binder (par.0103).
With regard to claim 18, Hinoki et al. teach that the content of the binder is preferably not more than 10% by mass (par.0115). This is equivalent to a weight ratio of inorganic particles and organic particles relative to the binder of at least 90:10. This ratio is within the claimed range.
With regard to claim 19, Hinoki et al. teach that the ratio of organic particles and inorganic particles is 1:1 to 1:4 (par.0112). This is equivalent to a ratio between 50:50 to 20:80, which is within the claimed range.
With regard to claim 20, Hinoki et al. teach that the protecting layer (30) has a thickness of 0.5-4m (par.0116). This range overlaps the claimed range.

Claims 1, 2, 4-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al. (US 2010/0248026) in view of Ueda (JP 2018-106879 with attached machine translation) and in further view of Yamada et al. (US 2002/0004169) and Noda et al. (JP 2012-221672 with attached machine translation)
With regard to claims 1, 2, and 15, Hinoki et al. teach a lithium ion secondary battery comprising a negative electrode (130) and a positive electrode (140)(par.0169-181, fig.5 and 6).
The negative electrode (130) comprises a current collector (16), negative electrode active material layers (18) formed on both faces of the current collector (16), and protecting layers (30) formed on each of the negative electrode active material layers (18) (fig.6, par.0171).
The positive electrode (140) comprises a current collector (26) and two positive electrode active material layers (28) formed on both surfaces of the collector (26) (fig.6, par.0172).
The negative electrode (130) and a positive electrode (140) of Hinoki et al. meet the limitations of claim 1 of the instant application.
Hinoki et al. further teach that the protecting layer comprises organic particles (par.0029), and the preferred organic particles are made of polyethylene (par.0031 and par.0034).
Hinoki et al. fail to teach that the polyethylene particles are flake-shaped.
Ueda teaches a negative electrode (1) including an insulating layer (3) disposed on an negative electrode (2) (par.0011, fig.1). The negative electrode (2) includes a negative electrode current collector (20) and a negative electrode mixture layer (21)(par.0014, par.0021, fig.1). The insulating layer (3) comprises polyolefin particles (31)(par.0022), wherein the polyolefin may be polyethylene (PE)(par.0026).
The polyolefin particles have an aspect ratio of about 1.0 to 2.0 (par.0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyethylene particles with an aspect ratio of 1.0 to 2.0 in the protecting layers (30) of Hinoki et al., because the particles are clearly taught by Ueda et al. for protecting/insulating layers for anodes.
Particles with an aspect ratio of 1.0 to 2.0 are flake-shaped particles (see par.0023 of the specification of the instant application), and they meet the limitations of claim 15.
Hinoki et al. teach that the positive electrode active material layers (28) comprises positive electrode active materials (par.0084). The examples of positive electrode active materials include LiCoO2, LiNiO2, LiMPO4, wherein M may be Fe (par.0085).
Hinoki et al. and Ueda fail to specifically teach the claimed mixture of first and second positive active materials.
Yamada et al. teach a lithium ion battery comprising a positive electrode, a negative electrode, and a non-aqueous electrolyte. The positive electrode active material comprises a mixture of LiCoO2 and LiFePO4 (abstract, Samples 1-5 in par.0068-0082).
Yamada et al. further teach that the lithium cell has improved operational stability at elevated temperatures, superior performance against over-discharging (par.0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of LiCoO2 and LiFePO4 in the positive electrode active material layers (28) of Hinoki modified by Ueda, in order to improve the operational stability of the battery at elevated temperatures and the performance against over-discharging.
LiCoO2 meets the limitations of claim 1 for a “first positive active material comprising a composite oxide of cobalt and lithium”.
LiFePO4 meets the limitations of claim 1 for “a second positive active material including a compound of Chemical Formula 1, wherein a=1 and x1=0”.
Hinoki et al. further teach that the positive electrode active material layer may comprise a conductive auxiliary (par.0086), but Hinoki et al., Ueda, and Yamada et al. fail to teach that the positive electrode active material layer comprises carbon nanotubes.
Noda et al. teach a conductive agent for an electrode of a lithium ion secondary battery. The conductive agent comprises carbon nanotubes with a diameter of 0.5-10nm and a length of 10 m or more.  The amount of conductive agent in a positive electrode is reduced and the deterioration of capacity during high output is suppressed (abstract, par.0018).
Therefore, it would have been obvious to use carbon nanotubes with a diameter of 0.5-10nm and a length of 10 m or more as the conductive agent in the positive electrode active material layer of Hinoki modified by Ueda and Yamada, in order to suppress the deterioration of capacity during high output.
The length and diameter of the carbon nanotubes overlap the ranges in claims 1 and 2.
Therefore, the lithium ion secondary battery of Hinoki modified by Ueda, Yamada and Noda is equivalent to the rechargeable lithium battery in claims 1, 2, and 15 of the instant application.
With regard to claim 4, Noda et al. teach that the carbon nanotubes may represent 0.1-0.6wt% based on the amount of positive electrode active material (par.0027). This amount is within the claimed range.
With regard to claim 5, Noda et al. teach that other conductive agent may be usedin addition to carbon nanotubes (par.0103).
With regard to claim 6, Noda et al. teach that the other conductive agent may be used in an amount of 1-50wt% (par.0104).
This amount is not within the claimed range.
However, an amount of 1wt% allows for an amount of slightly less than 1wt%.
In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")(MPEP 2144.05.I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS)
 With regard to claim 8, Hinoki et al. teach that the positive active material layer comprises the positive electrode active material in an amount of 80-98% by mass based on the total amount of the layer (par.0087).
With regard to claim 9, Yamada et al. teach that the positive electrode active material may be a mixture of LiCoO2 and LiFePO4 in a weight ratio of 90:10 (par.0071). This ratio is within the claimed range.
With regard to claim 10, Hinoki et al. teach that a protecting layer (30) may be formed on the positive electrode (par.0180-181). Fig. 6 shows clearly that a protective layer is formed on the active material layer.
Therefore, a protective layer (30) applied to the positive electrode it will be applied on top of the positive active material layer.
With regard to claim 11, the positive electrode active material is comprised in the positive electrode active material layer (see par.0172 of Hinoki et al.).
With regard to claim 12, LiCoO2 meets the claim limitations.
With regard to claim 13, LiFePO4 meets the claim limitations.
With regard to claim 14, Hinoki et al. teach that the average particle size (D50) of the organic particles is 0.10 to 4 m (par.0107). This range overlaps the claimed range.
With regard to claim 17, Hinoki et al. teach that the protective layer (30) comprises inorganic particles and a binder (par.0103).
With regard to claim 18, Hinoki et al. teach that the content of the binder is preferably not more than 10% by mass (par.0115). This is equivalent to a weight ratio of inorganic particles and organic particles relative to the binder of at least 90:10. This ratio is within the claimed range.
With regard to claim 19, Hinoki et al. teach that the ratio of organic particles and inorganic particles is 1:1 to 1:4 (par.0112). This is equivalent to a ratio between 50:50 to 20:80, which is within the claimed range.
With regard to claim 20, Hinoki et al. teach that the protecting layer (30) has a thickness of 0.5-4m (par.0116). This range overlaps the claimed range.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the rechargeable lithium batteries in claims 3 and 7 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722